UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6090



WILLIAM E. ALSTON,

                                           Petitioner - Appellant,

          versus


BAILEY, Assistant Commonwealth Attorney,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00747-REP)


Submitted: March 23, 2006                   Decided: March 31, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William E. Alston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William E. Alston seeks to appeal the district court’s

order dismissing without prejudice his petition filed under 28

U.S.C. § 2254 (2000).     The order is appealable only if a circuit

justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1)(2000).   A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find his

constitutional   claims   are   debatable   and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

           We have independently reviewed the record and conclude

Alston has not made the requisite showing.        Accordingly, we deny a

certificate of appealability and dismiss the appeal.           We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 DISMISSED




                                 - 2 -